Citation Nr: 0307852	
Decision Date: 04/24/03    Archive Date: 04/30/03

DOCKET NO.  98-12 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Determination of a proper initial rating for post-
traumatic stress disorder (PTSD), evaluated as 10 percent 
disabling, from July 31, 1987, to December 9, 1997.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), prior to December 9, 1997.  


REPRESENTATION

Appellant represented by:	Clayte Binion, III, Attorney 
at Law


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to July 
1972.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  By those decisions, service connection for 
PTSD was established, and an initial 10 percent evaluation 
for that disability was assigned, effective from July 31, 
1987.  The veteran was also denied entitlement to TDIU 
benefits by a November 1998 rating decision.  

After receipt of the veteran's timely appeal, the Board 
initially remanded the case back to the RO for additional 
development.  Upon completion of the requested development, 
the case was returned to the Board, and by a decision of 
October 2001, the Board determined that the initially 
assigned 10 percent rating for PTSD dating from July 31, 
1987, through December 9, 1997, was appropriate.  The Board 
denied the veteran's claims for and evaluation in excess of 
10 percent for PTSD and for entitlement to TDIU benefits 
during that period.  The veteran was, however, granted an 
increased 100 percent evaluation for PTSD from December 9, 
1997, but his claim for entitlement to TDIU benefits from 
that date was found to have been without legal merit due to 
relevant statutory and regulatory provisions which preclude 
concurrent receipt of monetary compensation arising from both 
a schedular 100 percent rating and from TDIU benefits.  

The veteran subsequently appealed the Board's October 2001 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a Joint Motion for Remand, by an 
Order dated in October 2002, the Court vacated the portion of 
the Board's decision which denied an increased initial 
evaluation in excess of 10 percent for PTSD from July 31, 
1987, to December 9, 1997, and which denied entitlement to 
TDIU benefits during that period.  That portion of the 
Board's October 2001 decision which granted the 100 percent 
evaluation for PTSD from December 9, 1997, was uncontested.  
In any event, through his attorney, the veteran argued that 
in denying his claim for an initial rating in excess of 10 
percent for PTSD and for TDIU benefits from July 21, 1987, to 
December 9, 1997, the Board failed to properly consider 
additional evidence consisting of clinical treatment records 
during that period, and also that it failed to offer proper 
reasons and bases for its determination in that regard.  
Accordingly, the above-captioned issues pertaining to that 
portion of the Board's October 2001 decision were vacated and 
have been remanded back to the Board for further action 
consistent with the directives contained within the Joint 
Motion as required by the Court's October 2002 Order.  The 
above-captioned issues are again before the Board for 
resolution.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
fully developing all relevant evidence necessary for the 
equitable disposition of the issues of entitlement to an 
initial evaluation in excess of 10 percent from July 31, 
1987, to December 9, 1997, and for entitlement to TDIU 
benefits during that period.  

2.  From July 31, 1987, to December 9, 1997, the veteran's 
service-connected PTSD was objectively shown to involve 
symptomatology most consistent with impairment in the ability 
to establish or maintain effective and wholesome relations 
with people, with definite industrial impairment due to 
psychoneurotic symptoms.  In addition, from November 7, 1996, 
through December 9, 1997, the veteran's PTSD was also shown 
to be productive of symptomatology most consistent with 
occupational and social impairment with an occasional 
decrease in the ability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), and chronic sleep impairment.   

3.  From July 31, 1987, to December 9, 1997, (pursuant to the 
Board's current decision), the veteran will be assigned a 
combined disability evaluation of 30 percent.  

4.  The objective medical evidence fails to disclose that the 
veteran was incapable of obtaining or retaining gainful 
employment as a result of his PTSD or any other service-
connected disability during the period dating from July 31, 
1987, to December 9, 1997.  


CONCLUSIONS OF LAW

1.  The criteria for assignment of an initial 30 percent 
evaluation for PTSD dating from July 31, 1987, to December 9, 
1997, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 
5110(g) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 
4.130, Diagnostic Code 9411 (2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.195, and 3.326(a)).  

2.  The criteria for entitlement to TDIU benefits from July 
31, 1987, to December 9, 1997, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.1-4.14, 4.16, 4.18 (2002); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As noted, the veteran now contends that he should be entitled 
to receive an initial disability rating in excess of 10 
percent for his service-connected PTSD from July 31, 1987, to 
December 9, 1997.  In addition, he also seeks entitlement to 
TDIU benefits during that period.  In such cases, the VA has 
a duty to assist the veteran in developing evidence 
sufficient to substantiate those claims.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, and 5107).  In substance, the 
VCAA provides that the VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for benefits under the laws 
administered by the VA.  In pertinent part, this law 
redefines the obligations of the VA with respect to the duty 
to assist.  The provisions of the VCAA apply to all claims 
for VA benefits, to include claims involving entitlement to 
increased ratings and for service connection.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The amendments were effective from November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii).  The VA stated that "provisions of this 
rule merely implement the VCAA, and do not provide any right 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general, where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.  

Pursuant to the VCAA, the VA has a duty to assist a claimant 
in obtaining evidence necessary to substantiate his or her 
claim for VA benefits.  See 38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
such is necessary to make a decision on the claim.  Id.  The 
ultimate responsibility for furnishing evidence, however, 
rests with the claimant.  See 38 U.S.C.A. § 5103A (West 
2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c).  

Essentially, the VCAA provides that the VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  The VA is not required, however, to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also includes new notification 
provisions.  Specifically, it requires the VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim for VA benefits.  See generally 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  As part of the notice, VA is required to inform 
the claimant and the claimant's representative which evidence 
is to be provided by the claimant, and which evidence, if 
any, VA will attempt to obtain for the claimant.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(requiring the VA to notify the veteran of what evidence he 
was required to provide and what evidence the VA would 
attempt to obtain).  

In the present case, given that the veteran's initial claim 
upon which the present appeal is based predated the VCAA by 
some thirteen (13) years, the Board nonetheless finds that 
the VA's redefined duty to notify and assist the veteran has 
been fulfilled with respect to the issues addressed here.  
The Board finds that the veteran has been provided with 
adequate notice of the evidence needed to substantiate his 
claims for an increased initial rating for PTSD and for 
entitlement to TDIU benefits for the period dating from July 
31, 1987, to December 9, 1997.  Over the course of this 16-
year appeal, the veteran has effectively been provided with 
notice of what evidence the VA would obtain, and the evidence 
he was to provide.  In that regard, the Board concludes that 
the discussions as contained in the initial rating decision, 
in the subsequent statement of the case, supplemental 
statements of the case, Board decisions and remands, Court 
decisions, and in correspondence to the veteran dating from 
the outset of his appeal, and most recently dated in October 
2002, November 2002, and January 2003 have effectively 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claims as addressed here.  The Board finds 
that such documents are essentially in compliance with the 
VA's revised notice requirements.  By that correspondence, 
the veteran was advised of the evidence necessary to 
substantiate his claims for an increased initial rating and 
for entitlement to TDIU benefits, what evidence was necessary 
to show that the service-connected PTSD was of greater 
severity than reflected by the initially assigned 10 percent 
evaluation.  In addition, by those documents, the veteran has 
been informed of what evidence the VA would attempt to 
obtain, and what evidence he was responsible for providing.  
Further, via the above-captioned documents, the veteran was 
advised of the relevant statutes and regulations as were 
applicable to his claims, and of his rights and duties under 
the VCAA.  Moreover, the Board observes that acting alone and 
through his attorney, the veteran has submitted multiple 
correspondence in which he has articulated the precise 
criteria for evaluating PTSD disabilities.  Further, in view 
of the nature of the service-connected disability, as well as 
the evidence already obtained, the Board finds that the VA 
does not have any further outstanding duty to inform the 
veteran that any additional information or evidence is 
needed.  See Quartuccio, supra.  

With respect to assistance with evidentiary development 
involving the veteran's claims for an increased initial 
rating and for TDIU benefits, the Board concludes that all 
relevant medical evidence has been obtained, and that all 
relevant facts have been properly developed.  In short, the 
Board finds that all evidence necessary for an equitable 
disposition of the issue of entitlement to an increased 
initial rating for PTSD and for entitlement to TDIU benefits 
for the period dating from July 31, 1987 to December 9, 1997 
has been obtained.  The evidence of record includes the 
veteran's service medical records, multiple statements 
offered by the veteran, his wife, and other family members in 
support of his claims, the report of VA rating examinations, 
voluminous prison medical and psychiatric records, and other 
post service clinical treatment records.  In addition, the 
Board observes that the veteran declined the opportunity to 
appear before either a Hearing Officer or before a Veterans 
Law Judge in order to present testimony at a personal 
hearing.  

Given that the issues remaining on appeal involve a fixed 
period in time, dating prior to December 9, 1997, no purpose 
could be served by scheduling the veteran to undergo an 
additional VA rating examination as such would only be useful 
in assessing the current severity of his PTSD symptomatology.  
Moreover, the Board observes that the veteran was 
incarcerated during the relevant period dating from July 31, 
1987 to December 9, 1997, and that all identified and known 
medical evidence from that period or pertaining to that 
period has been obtained.  The Board finds that the available 
clinical treatment records provide a sufficiently accurate 
picture of the veteran's service-connected PTSD during that 
period as to allow for an equitable determination of the 
issues on appeal without requiring further attempts to obtain 
additional clinical treatment records which do not exist.  
Accordingly, in light of the foregoing, the Board concludes 
that scheduling the veteran for further rating examinations 
or to obtain additional clinical treatment records would 
likely result in unnecessary delay, and would not add 
anything of substance to the evidentiary record.  The Board 
is unaware of any additional relevant evidence which is 
available in connection with the veteran's claims, and 
concludes that all reasonable efforts have been made by the 
VA to obtain the evidence necessary to substantiate his 
claims for an increased initial rating for PTSD and for TDIU 
benefits dating from July 31, 1987, to December 9, 1997.  
Accordingly, no further assistance to the veteran regarding 
the development of evidence is required, and would otherwise 
be unproductive.  

Historically, service connection for PTSD was established 
pursuant to a November 1997 rating decision, and an initial 
10 percent evaluation for that disability was assigned, 
effective from July 31, 1987, the date on which the veteran 
was deemed to have submitted his original claim for service 
connection.  From July 1987 to the present time, the case has 
been before what is now termed the United States Court of 
Appeals for Veterans Claims (Court) as well as the Board on 
several occasions.  The Board had remanded the case back to 
the RO for additional development at various points regarding 
the veteran's claim for service connection.  After service 
connection for PTSD was established, and the initial 10 
percent evaluation assigned, the veteran continued his appeal 
contending that the severity of that disability was greater 
than reflected by that initial rating.  

By an October 2001 decision, the Board determined that the 
veteran should be entitled to a 100 percent evaluation for 
his PTSD effective from December 9, 1997, but denied has 
claim for an initial evaluation in excess of 10 percent prior 
that date.  In addition, by that decision, the Board denied 
the veteran's claim for TDIU benefits from July 31, 1987 to 
December 9, 1997, and effective from December 9, 1997 
determined that his claim for such benefits was without merit 
as a matter of law because he was awarded a 100 percent 
schedular evaluation for PTSD during that period.  The 
veteran again appealed the Board's October 2001 decision to 
the Court, and pursuant to a Joint Motion for Remand filed by 
the parties, the portion of the Board's decision which denied 
an increased initial evaluation in excess of 10 percent for 
PTSD and for TDIU benefits during the period dating from July 
31, 1987, to December 9, 1997, was vacated and referred back 
to the Board.  That portion of the Board's decision which 
granted the 100 percent evaluation for PTSD but which denied 
the veteran's claim for TDIU benefits from December 9, 1997, 
was upheld.  

In substance, the veteran appears to argue that the Board did 
not properly consider or address all medical evidence as well 
and failed to provide adequate reasons and bases in 
connection with its decision to deny an initial rating in 
excess of 10 percent for PTSD and entitlement to TDIU 
benefits for the period dating from July 31, 1987 to December 
9, 1997.  Accordingly, the Board will limit its discussion to 
the above-captioned issues and will discuss all relevant 
evidence pertaining to the veteran's claims in that regard.  

Generally, disability evaluations are determined by 
evaluating the extent to which the veteran's service-
connected disability affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth 
in the VA Schedule for Rating Disabilities (Rating Schedule).  
See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.10 (2002).  In addition, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, where there is a question as to 
which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).  

Under the regulations governing PTSD evaluations which were 
in effect when the veteran filed his claim, a 10 percent 
evaluation was assigned for emotional tension or other 
evidence of anxiety productive of mild social or industrial 
impairment.  A 30 percent evaluation was contemplated for 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms must have resulted in such reduction 
in initiative, flexibility, efficiency, and reliability 
levels as to produce definite social impairment.  A 50 
percent evaluation was warranted upon a showing of a 
considerably impaired ability to establish or maintain 
effective or favorable relationships with people.  Further, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels were so reduced as to 
result in considerable industrial impairment.  

Assignment of a 70 percent evaluation was warranted in those 
cases where the ability to establish or maintain effective or 
favorable relationships with people was severely impaired.  
The psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain employment.  For assignment of a 100 
percent evaluation, the attitudes of all contacts except for 
the most intimate were so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on the gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior were also 
required.  Further, a 100 percent disability rating was 
warranted where the veteran was demonstrably unable to obtain 
or retain employment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996).  In addition, in Johnson v. Brown, 7 Vet. App. 
95 (1994), the United States Court of Appeals for Veterans 
Claims (Court) also held that a showing of any one of the 
above evaluative criteria for a 100 percent evaluation was a 
sufficient basis upon which to award a 100 percent 
evaluation.  

By regulatory amendment, which became effective from November 
7, 1996, substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, previously set 
forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. Reg. 52695-
52702 (1996).  The revised regulations pertaining to the 
evaluative criteria for PTSD are now codified at 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).  

When the law or regulations change during the pendency of an 
appeal, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  As the veteran 
filed the original claim on which this appeal is based prior 
to November 7, 1996, his claim must be evaluated under both 
the former and the revised criteria.  However, where the 
amended regulations expressly provide for an effective date, 
and do not allow for retroactive application, the veteran is 
not entitled to consideration of the amended regulations 
prior to the established effective date.  See generally 
38 U.S.C.A. § 5110(g) (West 2002).  Therefore, the Board must 
evaluate the veteran's claim for a proper initial rating from 
November 7, 1996, under both the former and the current 
regulations in the VA Rating Schedule in order to ascertain 
which version is most favorable to his claim.  

Under the revised criteria, a 10 percent evaluation is 
assigned where there is occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  Assignment of a 30 percent 
evaluation is contemplated when there is occupational and 
social impairment with occasional decreases in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although functioning satisfactorily, with 
routine behavior, self care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks, (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  

A 50 percent evaluation is assigned upon a showing of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

Assignment of a 70 percent evaluation is contemplated where 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation, obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance or hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
or maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment; due to such symptoms as gross 
impairment in thought processes or communication; persistent 
danger of hurting oneself or others; intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; and memory loss for names of close relatives, own 
occupation or own name.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2002).  

The Board observes that to the extent that prison and post-
service clinical treatment records dating from July 1987 
through December 1997 address the veteran's PTSD, the primary 
emphasis of those records involves establishing whether or 
not he actually had PTSD.  Those clinical treatment records 
during the relevant period which address treatment for PTSD 
generally note that the veteran was progressing 
satisfactorily, but complained of suffering from flashbacks, 
depression, and related symptoms.  During that period, his 
personal hygiene and appearance were noted to be appropriate, 
and his treatment consisted of group therapy sessions, 
medication, and personal counseling.  A prison treatment 
record dated in October 1989 includes the treating 
therapist's notes that the veteran behaved in an exemplary 
manner since he had known the veteran.  A subsequent prison 
treatment record dated in November 1990 indicates that the 
veteran was progressing fairly during his treatment.  In May 
1991, one of the veteran's treating therapists, L.T., of 
psychological services stated that the veteran had been 
undergoing treatment since 1986, and that the veteran had 
made "tremendous progress" in reintegration.  To illustrate 
his point , L.T. observed that the veteran had earned a 
Master of Science degree while incarcerated.  In April 1996, 
the veteran was noted to experience tenseness and anxiety, 
but the treating psychologist indicated that he was doing 
well during the course of his treatment.  

Axis V global assessment of functioning (GAF) scores, which 
measure the individual's overall functional impairment due to 
a psychiatric disorder, were not offered in conjunction with 
most of the clinical treatment records during the period 
dating from July 1987 through December 1997.  To the extent 
such GAF scores were offered, however, the veteran was 
consistently assigned Axis V GAF scores of 75 in April 1992, 
December 1994, and May 1995.  In addition, at those times, 
his highest GAF score over the past year was noted to have 
been 70.  Under the criteria found at the Diagnostic and 
Statistical Manual, 4th Edition (DSM-IV), a GAF score of 
between 71 and 80 suggests that if symptoms are present, they 
are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
arguments), no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  A GAF score ranging between 
61 and 70 is suggestive of some mild symptoms of a 
psychiatric disorder, (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  

In August 1997, J.Q., PhD, submitted a statement indicating 
that he had treated the veteran for the past eleven (11) 
years.  According to Dr. Q., the veteran's treatment program 
was sporadic in nature, but was characterized by long periods 
of stability and positive functioning.  Dr. Q. did not, 
however, offer any particular examples to support his 
statement, and did not otherwise mention any GAF scores or 
other measure of functioning.  

In the Joint Motion for Remand considered by the Court in 
issuing its October 2002 Order, the veteran argues that the 
evidence submitted over the course of his appeal demonstrates 
an overall disability picture with respect to PTSD of much 
greater severity than reflected by the initially assigned 10 
percent evaluation.  The veteran's attorney cited letters 
received from the veteran's sister, a registered nurse (RN) 
who indicated that following his return from Vietnam, the 
veteran was unable to hold a job due to violent outbursts and 
inability to get along with his supervisors and co-workers.  
The Board observes, however, that upon his return home from 
Vietnam, the veteran was incarcerated apparently for an 
offense that had occurred prior to his enlistment in the U.S. 
Marine Corps (USMC).  The veteran's sister also offered that 
the veteran had become heavily involved in substance abuse 
following or as a result of his active service, and that all 
of the multiple problems he experienced including various 
manifestations of antisocial behavior were the result of his 
now service-connected PTSD.  The veteran's attorney also 
makes reference to a letter dated in May 2001 received from a 
prison staff psychologist Dr. T. in which the veteran's PTSD 
symptoms were characterized as progressively severe since 
1986, and that the veteran had been admitted for inpatient 
treatment for such disorder beginning in 1997.  The veteran's 
attorney makes further mention of an additional letter 
received in or about July 2000 from Dr. T. who stated that he 
had served as the veteran's primary psychologist since 1986 
and that his symptomatology had been chronic and severely 
disabling since that time, to the extent that the veteran had 
required single-cell housing for the previous 14 years.  The 
veteran's attorney has correctly pointed out that the Board 
previously considered such evidence in connection with 
assigning the veteran an increased 100 percent evaluation for 
PTSD from December 9, 1997.  

The veteran's attorney apparently fails to recognize, 
however, that the above-referenced statements offered by the 
veteran's treating psychologists, while clearly suggesting an 
overall disability picture of greater severity than that 
contemplated by the 10 percent evaluation, are not supported 
by contemporaneous clinical evidence dating from that time.  
In that regard, the Board observes that the actual treatment 
records dated prior to July 1997 fail to document more than a 
relatively mild or, at most, a moderate degree of impairment 
due to PTSD dating from July 31, 1987 to December 9, 1997.  
To that end, the Board notes that clinical treatment notes 
written and dated during the relevant period and as late as 
August 1997 from Dr. Q. and other treating therapists 
consistently indicate that the veteran experienced "long 
periods of stability and positive functioning."  While the 
severity of the veteran's symptomatology may have progressed 
in severity during the time period dating from 1987 to 1997, 
such is not reflected in the contemporaneous clinical 
treatment notes actually written by the treating providers 
the veteran's attorney referred to in his Joint Motion for 
Remand.  Here, the Board reiterates that the only assigned 
Axis V GAF scores recorded from April 1992 through May 1995 
were in the 70 to 75 range, suggestive of only very mild 
symptomatology or functional impairment at most.  The 
earliest that the veteran was clearly shown to manifest 
symptomatology consistent with the criteria for assignment of 
a 100 percent evaluation for PTSD under either the former or 
the revised rating criteria was December 9, 1997.  To the 
extent that the above-referenced medical statements address 
or suggest symptomatology of a severe degree sufficient to 
warrant assignment of a higher rating in excess of 10 
percent, such was shown to have been manifest after December 
9, 1997.  Moreover, the Board notes that such statements as 
the veteran's attorney cited in his Joint Motion tend to be 
general in nature, and do not contain any specific GAF scores 
or other indicia which could be used to provide specific 
examples to support the veteran's contention as to why an 
initial evaluation in excess of 10 percent should be assigned 
prior to December 9, 1997.  Further, in the above-referenced 
statements by the veteran's treating psychologists, the Board 
notes that with respect to the relevant time period from July 
1987 through December 1997, the health care providers did not 
make any attempt to reconcile their assertions with the 
actual contemporaneous clinical treatment records.  For 
example, while Dr. T. offered in his letter of July 2000 that 
the severity of the veteran's PTSD required single-cell 
housing for the past 14 years, such assessment appears to be 
at odds with the statement he wrote in May 1991 in which the 
veteran was noted to have made "tremendous progress" and 
had earned a Master's degree.  The Board observes here that 
while the veteran may well have been afforded single-cell 
housing as Dr. T. has indicated, such is not dispositive of 
the severity of his PTSD during the period dating from July 
1987 through December 1997.  Rather, the Board finds that 
greater weight is to be attached to the contemporaneous 
clinical treatment records dated during that period as being 
more representative of the veteran's actual disability 
picture as it existed during that time.  

Notwithstanding the foregoing, after resolving all reasonable 
doubt in the veteran's favor, the Board finds that applying 
both the former and the revised standards for evaluating PTSD 
disabilities, there is sufficient evidence to support a grant 
of an initial 30 percent evaluation for PTSD dating from July 
1987 to December 9, 1997.  Here, the veteran was noted to 
experience PTSD as early as 1986 per diagnoses offered by his 
treating prison psychiatrists.  He was not, however, deemed 
to have submitted his claim for service connection for PTSD 
prior to July 31, 1987, and service connection was 
appropriately established effective from that date.  His 
treatment during that period included various regimens of 
medication and individual as well as group therapy.  The 
Board considers significant here a statement dated in August 
1997 offered by J.Q. a treating psychologist who indicated 
that he had treated the veteran for the past 11 years, from 
approximately 1986.  Dr. Q. offered that the veteran's 
treatment had been sporadic and was characterized by long 
periods of stabilization and positive functioning.  During 
the period at issue here, the record does not document any 
particular instances of decompensation where the veteran's 
symptomatology may have increased markedly.  Dr. Q's 
statement, however does suggest that there were such episodes 
by his use of the term "sporadic."  In addition, the 
general statements offered by the veteran's treating 
psychologists as cited in the veteran's attorney's Joint 
Motion do suggest an overall disability picture of greater 
severity than the initially assigned 10 percent.  

Prior to November 7, 1996, the veteran's PTSD could arguably 
be shown to have been productive of definite social and 
industrial impairment.  Such symptomatology was not clearly 
shown by the contemporaneous clinical treatment records, but 
given that the veteran required a regimen of medication and 
both group and individual therapy to manage his symptoms, 
such could arguably be considered to be some definite social 
and industrial impairment.  Further, the Board notes that 
notwithstanding the assigned Axis V GAF scores ranging from 
70 to 75 during the relevant period, given that the veteran 
was shown to have been effectively totally disabled from 
December 9, 1997, such impairment likely did not occur at 
once, but rather as a progression over time.  Prior to 
November 7, 1996, however, the veteran's overall disability 
picture was not objectively shown to involve symptomatology 
productive of "considerable industrial impairment, 
warranting assignment of a 50 percent disability evaluation.  
While the Board has resolved reasonable doubt in the 
veteran's favor in its decision to grant an initial 30 
percent evaluation, there has not been any showing that 
during the relevant period the veteran experienced 
psychoneurotic symptoms of such degree of severity as to 
produce functional impairment warranting assignment of a 50 
percent evaluation.  Here, the Board restates the evidence 
cited above, and notes that the veteran's demonstrated 
functional ability was noted to have been characterized by 
long periods of stability, positive functioning, and 
"exemplary behavior."  With Axis V GAF scores of between 70 
and 75 and contemporaneous clinical treatment records as 
discussed above as the only real contemporary indicia of his 
disability picture during that time, the Board finds no basis 
for assignment of an initial disability evaluation in excess 
of 30 percent.  

With respect to the revised criteria for evaluating PTSD 
disabilities, the Board observes that the criteria as 
contemplated for the assignment of a 30 percent evaluation 
most closely approximate the veteran's disability picture 
during the period dating from November 7, 1996, to December 
9, 1997.  Here, the veteran was arguably shown to experience 
occasional decreases in work efficiency and social ability 
due to his PTSD symptoms and complaints, but he was clearly 
functioning in a satisfactory manner throughout that period, 
as reflected in the clinical treatment records cited above.  
The veteran was clearly not shown to meet the criteria 
contemplated for assignment of a 50 percent evaluation under 
the revised criteria, however.  Here, his judgment was 
consistently shown to be intact, and he was not found to be 
incapable of understanding complex commands or to have been 
capable of retention of only highly learned material.  
Symptoms contemplated for assignment of a 50 percent 
evaluation, to the extent that the veteran's complained of 
flashbacks or nightmares could be characterized as panic 
attacks were not shown to be of such severity as to 
approximate the criteria for assignment of a 50 percent 
evaluation.  Given, however, the Board's findings as set 
forth above, assignment of an initial 30 percent evaluation 
from July 31, 1987, to December 9, 1997, is granted.  To that 
extent only, the appeal is granted.  

With respect to the veteran's claim that he should be 
entitled to receive TDIU benefits during the period dating 
from July 31, 1987, to December 9, 1997, however, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim, and for the following reasons, such benefit 
is denied.  The law provides that a total disability rating 
based on individual unemployability due to one or more 
service-connected disabilities may be assigned, where the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of such service-connected 
disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2002).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2002).  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19 (2002).  The regulations provide that where the veteran 
has a single service-connected disability, that disability 
must be rated as 60 percent disabling or more before a total 
disability rating may be assigned.  Where the veteran has two 
or more service-connected disabilities, there must be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more before a total rating may be assigned.  
See 38 C.F.R. § 4.16(a) (2002).  

In addition to the foregoing, there must be evidence showing 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  A total disability rating 
may also be assigned pursuant to the procedures set forth in 
38 C.F.R. § 4.16(b) (2002) for veterans who are unemployable 
by reason of service-connected disabilities, but who fail to 
meet the percentage requirements for eligibility to receive 
TDIU benefits as set forth in section 4.16(a).  All factors 
bearing on the issue must be considered, and will include 
employment history, educational and vocational attainment, 
and other factors.  See 38 C.F.R. § 4.16(b).  

As a preliminary matter, the Board notes that while the 
severity of the veteran's service-connected PTSD has been 
found to warrant assignment of an initial 30 percent 
evaluation, from July 31, 1987, to December 9, 1997, his 
total combined disability rating during that period is only 
30 percent.  Service connection for malaria is also in 
effect, but none of the veteran's voluminous post-service 
clinical treatment records contain any indication that he 
currently suffers from any residuals of that disease, and 
malaria is evaluated as noncompensably disabling. 
Accordingly, the veteran's combined disability rating from 
the period dating from July 1987 through December 1997 is 
insufficient to warrant consideration of entitlement to TDIU 
benefits under the provisions of 38 C.F.R. § 4.16(a).  

Through his attorney, the veteran has argued that although he 
may not have met the schedular requirements for entitlement 
to TDIU benefits under 38 C.F.R. § 4.16(a), consideration 
should still be given to his employment history and other 
factors under 38 C.F.R. § 4.16(b).  The veteran argues that 
the Board did not adequately consider the provisions of 
38 C.F.R. § 4.16(b), and only cited the May 1991 treatment 
note indicating that he had earned a Master's Degree in 
prison as a basis for denying his claim under that section.  
In support of his contention, the veteran appears to have 
advanced the argument that because he had not held any job 
for longer than a few months at a time following his active 
service, such history should support his contention that PTSD 
has rendered him unable to obtain or retain gainful 
employment.  In that regard, the veteran has referred to 
numerous affidavits received from his sister, a Registered 
Nurse (RN) who stated that following his return home from 
Vietnam, the veteran was addicted to narcotics including 
heroin, that he became socially withdrawn, was unable to get 
along with others, and was unable to hold a job for any 
length of time due to sometimes violent behavior and an 
inability to get along with his supervisors and co-workers.  

The Board notes that to the extent that can be determined 
from a review of the material contained in the veteran's 
claims file, some time before entering service, he had been 
charged with felony burglary, but was nonetheless allowed to 
enter the U.S. Marine Corps where he served in combat in 
Vietnam.  Immediately upon his return to the United States, 
the veteran was arrested, tried, and convicted of the felony 
with which he had been charged prior to service, and was 
sentenced to prison.  The record shows that some time after 
his release from his initial period of incarceration, the 
veteran was arrested, tried, and convicted of kidnapping and 
related charges, and was again sentenced to prison in or 
about 1977.  In February 1978, the veteran attempted to 
escape from a local county jail by forcing open elevator 
doors and attempting to climb down the elevator shaft using 
an improvised ladder of sorts made from blankets and bed 
sheets.  The veteran apparently misjudged the distance to the 
bottom of the shaft, however, and fell some 130 feet 
sustaining compression fractures to his lumbar and lower 
thoracic spine, and severely injuring his right leg and hip.  
The record reflects that pursuant to a decision by the Social 
Security Administration (SSA), the veteran was permanently 
physically disabled as of June 1, 1980, as a result of those 
injuries.  

The veteran initially filed a claim for VA disability for 
those injuries, contending that he was in a daze from his 
service-connected malaria, and was unaware of what he was 
doing.  Statements from his fellow inmate, however, reflect 
that the veteran had inquired about escaping from prison 
previously, and that his attempt was conducted in a manner 
consistent with that described to him by the inmate.  In any 
event, the veteran's claim for service connection for the 
above-captioned injuries was denied by a July 1984 Board 
decision, in which it was found that the veteran had 
sustained his injuries as a result of an escape attempt, and 
that those injuries were not incurred as a result of any 
malaria-induced daze, or suicide attempt as the veteran would 
later claim.  

During the period at issue here, dating from July 1987 
through December 1997, the veteran was incarcerated in a 
Texas correctional facility.  Statements from his sister, ex-
wife, and others notwithstanding, it appears that between 
July 1987 to December 1997, the only major impediment to the 
veteran's ability to obtain or retain gainful employment was 
the fact that he was serving time as a prison inmate based on 
charges involving kidnapping and rape.  None of the 
voluminous clinical psychiatric treatment records during that 
period contain any indication that he was rendered incapable 
of obtaining or retaining employment.  To that end, the Board 
observes that while his treating prison psychologists and 
therapists have submitted statements after December 1997 to 
the effect that the veteran's PTSD had become severely 
disabling over time, such statements are somewhat at odds 
with the clinical treatment records dating from July 1987 
through December 1997.  As noted above, the clinical 
treatment records dating from that time disclose that the 
veteran had been making "tremendous progress" in 
reintegration, and that his treatment program was marked by 
long periods of stabilization and positive functioning.  To 
that end, the Board notes that the veteran does appear to 
have earned a Master's degree of some sort as of May 1991 as 
was pointed out by one of his treating therapists.  

The Board finds that such academic achievement is 
significant, but is by no means the sole measure of the 
veteran's ability to obtain or retain gainful employment 
during the period dating from July 1987 through December 
1997.  As discussed, to the extent that Axis V GAF scores 
were offered during that period, such were noted to range 
from 70 to 75, which indicate very mild impairment at most.  
The Board finds that those high GAF scores are entirely 
consistent with the clinical treatment records during that 
period which fail to disclose or document any period of 
decompensation.  Accordingly, the Board finds that while the 
veteran may have been unable to obtain gainful employment at 
various times due to PTSD, he was not shown by the objective 
medical evidence to be precluded from obtaining or retaining 
employment between July 1987 and December 1997 as a result of 
his PTSD.  Further, it is unclear from the record as to 
whether or not the veteran continued to be rated as totally 
disabled by reason of his physical injuries by the SSA during 
that period, but such disability rating is not predicated on 
his service-connected PTSD, and will therefore not be 
considered in connection with his claim for entitlement to 
TDIU benefits.  

The Board has weighed all of the objective medical evidence 
including statements by the veteran's ex-wife, sister, and 
others, but finds that the preponderance of the evidence is 
against his claim for entitlement to TDIU benefits for the 
period of July 31, 1987 to December 9, 1997.  His appeal with 
respect to that issue is therefore denied.  

The Board's determinations with respect to the above-
captioned issues do not preclude it from consideration of the 
veteran's claims on an extraschedular basis.  The potential 
application of 38 C.F.R. § 3.321(b)(1) (2002) has been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board has carefully considered the veteran's 
contentions in this case.  There has been no showing, 
however, that from July 31, 1987, to December 9, 1997, the 
service-connected PTSD caused marked interference with 
employment, necessitated frequent (or any) periods of 
hospitalization, or otherwise rendered impracticable the 
application of the regular schedular standards.  The Board 
observes that while the veteran underwent individual and 
group therapy as well as medication treatment for his PTSD, 
and that he was not employed during the period at issue in a 
gainful capacity, such unemployment did not stem from his 
service-connected PTSD, but rather was a fact of his 
incarceration in a Texas state prison.  As discussed, there 
is no objective medical evidence to show that had the veteran 
not been incarcerated, that he would have been precluded from 
obtaining or retaining gainful employment from July 1987 to 
December 1997 as a result of his PTSD.  The Board does not 
dispute the veteran's contentions that his PTSD has caused 
him a great deal of difficulty with respect to experiencing 
flashbacks, nightmares, or other social impairment.  Even so, 
such complaints have been taken into consideration in the 
decisions to grant an initial 30 percent evaluation for his 
PTSD from July 31, 1987 to December 9, 1997.  In other words, 
the Board finds that the regular schedular standards 
contemplate the symptomatology shown during that period.  

The Board also finds no evidence of an exceptional or unusual 
disability picture during the relevant period which renders 
impracticable the application of the regular schedular 
standards.  In that regard, the Board observes that the 
applicable rating criteria contemplate higher ratings for the 
veteran's PTSD.  The Board has not found, however, such 
disability to be of such degrees of severity as to warrant 
assignment of higher ratings on a schedular basis.  Likewise 
then, referral for consideration of extraschedular 
evaluations is not warranted here.  See 38 C.F.R. 
§ 3.321(b)(1); Bagwell v. Brown, 8 Vet. App. 337, 339 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

Subject to the applicable statutes and regulations governing 
the award of monetary benefits, assignment of an initial 30 
percent evaluation for PTSD for the period dating from July 
31, 1987, to December 9, 1997, is granted.  

Entitlement to TDIU benefits from the period dating from July 
31, 1987, to December 9, 1997, is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

